Citation Nr: 0119879	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-25 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for lumbar strain and degenerative disc disease, 
currently rated as 20 percent disabling from February 12, 
1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 25, 1987, to 
July 15, 1994.  He also had 3 months and 22 days of active 
duty service prior to February 25, 1987.

By a decision dated in May 1999, the Washington, DC RO 
granted service connection for lumbosacral strain and 
assigned a noncompensable rating, effective February 12, 
1997.  The veteran disagreed with that decision.  In a 
November 1999 rating decision, the RO re-characterized the 
service-connected disability to include lumbar strain and 
degenerative disc disease.  The rating was increased to 20 
percent effective February 12, 1997.  The veteran appealed 
the matter to the Board of Veterans' Appeals (Board). 

Two issues not before the Board merit some discussion at this 
juncture.  First, although the veteran initially disagreed 
with the RO's May 1999 decision to assign a noncompensable 
rating for service-connected right ear hearing loss, by a 
December 1999 statement, he indicated that the appeal as to 
that issue had been satisfied.  Second, the Board notes that 
the veteran raised several issues in a Statement in Support 
of Claim, VA Form 21-4138, dated in July 2000.  This document 
was submitted after the transfer of the case to the Board and 
therefore was not addressed by the RO.  Accordingly, the 
Board refers these claims to the RO for appropriate 
disposition.  


REMAND

The veteran contends that his service-connected lumbosacral 
strain, degenerative disc disease warrants a higher 
evaluation than the presently assigned 20 percent.  
Specifically, the veteran seeks a 40 percent rating under 
38 C.F.R. § 4.71a (Diagnostic Code 5295) (2000).  In support 
of this request, the veteran indicates that marked limitation 
of forward bending in the standing position, and loss of 
lateral motion combined with abnormal mobility on forced 
motion support a higher evaluation.  For the reasons 
discussed below, the Board is of the view that additional 
evidentiary development is necessary.  

Initially, the Board observes that pursuant to Diagnostic 
Code 5295-under which the RO rated the veteran's 
disability-a 20 percent evaluation is appropriate when the 
lumbosacral strain causes muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The maximum 40 percent schedular rating 
is warranted when the lumbosacral strain is severe, with 
listing of the whole spine to opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  Diagnostic Code 5295.  

As noted above, the RO has also included disc disease as part 
of the veteran's service-connected disability.  A rating 
greater than 20 percent is warranted under 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2000) (Intervertebral disc syndrome) 
when the disability is severe; recurring attacks, with 
intermittent relief, or when the disability is pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurologic findings appropriate 
to the site of the diseased disc, little intermittent relief.  
Diagnostic Code 5293.  

A review of the record reveals two VA examination reports.  A 
March 1997 examination report shows a range of motion test-
the results of which were normal-and x-rays of the spine 
reflecting satisfactory alignment on lateral view, but 
minimal narrowing of the disc space at level L5/S1.  The 
examiner expressly noted no objective evidence of pain.  A 
second report of an examination conducted in August 1998 
shows normal neurological signs, range of motion testing and 
lordotic curve.  While the report noted that a lumbosacral 
spine x-ray had been ordered, the x-ray report was not made a 
part of the claims file.  In addition, no clinical 
observations with respect to pain were made.  

The evidence of record reflects that the veteran complains of 
experiencing pain from the back disability.  The veteran 
provided private medical records, dated in September 1998, 
showing a restricted range of motion, with painful flexion, 
spasms, and articular joint dysfunction with fixations in the 
lumbar area.  A private medical record from April 1999 shows 
clinical findings of mild tenderness on palpation of the 
lower lumbar spine, lateral bending eliciting pain, and 
limited rotation of the lumbar spine due to pain.  This 
record reflects that a magnetic resonance imaging revealed a 
bulging disc at levels L4-L5 and L5-S1.  A clinical treatment 
form, dated in February 2000, relates that forward flexion 
was 75 percent limited and extension was normal, but with 
pain.

In addition to this medical evidence, the veteran testified 
at a April 2001 hearing that he experiences considerable pain 
on a daily basis, spasms lasting a minute or so about 7 to 10 
times a day, and pain on bending forward, backward and to the 
side.  The veteran stated that he wore a cloth back brace and 
self-medicates with Naprosyn.  This has provided 
progressively reduced relief.  

In this case, given the veteran's argument that he 
experiences chronic low back pain and muscle spasms, further 
evidentiary development is required.  This is so because the 
criteria for rating disc disease and lumbar strain are, at 
least in part, based on loss of range of motion, and, 
therefore, require application of 38 C.F.R. §§ 4.40, 4.45 
(2000).  VAOPGCPREC 36-97 (Dec. 12, 1997).  

The significance of VAOPGCPREC 36-97 is that VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2000).  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  Presumably, in the case of 
rating disability under Diagnostic Code 5293 or Diagnostic 
Code 5295, an examiner must equate functional losses due to 
pain, etc. to the sort of debility depicted by the pertinent 
criteria.  See VAOPGCPREC 36-97.  Such evidence has not been 
previously obtained in the development of the veteran's case.  
The Board finds that the aforementioned VA examinations are 
inadequate for rating purposes because the examiners did not 
undertake such a DeLuca-type assessment.  In short, the 
veteran's current disability picture remains unclear 
regarding the extent to which he experiences functional loss 
beyond that demonstrated by objective clinical findings.  
Therefore, a remand is required for a new examination.

Further, there are additional relevant medical records which 
have not been associated with the claims file.  In the April 
1999 private medical record, the examiner recommended that 
the veteran have treatment consisting of a trial of epidural 
steroid injections with a follow-up in one month.  No record 
of this treatment or the follow-up is found in the record.  
Also, a medical note of November 1999 suggests that the 
veteran was at that time involved in physical therapy which 
was to extend for three months.  Records of this treatment 
are likewise not found in the record.  These records could 
shed needed light on the severity of the veteran's 
lumbosacral strain and degenerative disc disease. 

Moreover, the veteran's hearing testimony revealed that he 
was being treated at the VA hospital in the District of 
Columbia.  However, there are no treatment records from the 
Washington DC VA medical center (VAMC) in the claims file.  
This is significant because VA medical records are deemed to 
be constructively of record in proceedings before the Board.  
See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Thus, these 
records must be obtained and associated with the claims file 
before further review of the veteran's claim may be 
undertaken.  

The Board also notes that the RO has not yet had an 
opportunity to consider whether any further notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000), which was 
enacted during the pendency of this appeal.  Among other 
things, this new law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 147 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is now applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000); see also Holliday v. Principi, 14 Vet. App. 
280 (2001).  
 
For the foregoing reasons, this case is REMANDED for the 
following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  
The RO should ask the veteran to provide 
information as to any current or past 
treatment for symptoms of his lower back 
disability that has not already been made 
part of the record and should assist the 
veteran in obtaining such evidence 
following the procedures set forth in 38 
C.F.R. § 3.159 (2000).  Any record(s) of 
follow-up treatment, including any trial 
of injections, as noted in an April 1999 
record should be sought.  Physical 
therapy records as noted in a November 
1999 medical note should be sought, and 
any records maintained by the Washington 
DC VAMC should be obtained.  
Additionally, any report of x-ray study 
ordered in conjunction with the August 
1998 VA examination should be sought.  

2.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for orthopedic and 
neurologic evaluations to determine the 
extent of the service-connected 
lumbosacral strain and degenerative disc 
disease.  The examiner(s) should conduct 
an evaluation of the veteran's lumbar 
spine that takes into account all 
functional impairments, such as pain on 
use, weakness, fatigability, abnormal 
movement, etc.  It should be noted 
whether the functional debility 
experienced by the veteran equates to 
severe lumbosacral strain with listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with 
osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of 
the above with abnormal mobility on 
forced motion.  Diagnostic Code 5295.  It 
should also be noted whether functional 
impairments equate to "slight," 
"moderate," or "severe" limitation of 
motion, see 38 C.F.R. § 4.71a (Diagnostic 
Code 5292) (2000), or to severe 
intervertebral disc syndrome, recurring 
attacks, with intermittent relief, or to 
pronounced disc disability; with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, little intermittent 
relief.  Diagnostic Code 5293.  The 
examiner should conduct whatever tests-
to include x-rays-deemed helpful or 
necessary to accomplish the evaluation.  
The report of any such tests should be 
associated with the claims file or 
completely described in the examiner's 
report. 

3.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  The RO should 
consider whether any "staged" ratings 
are warranted.  Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


